           Case 2:19-cv-01490-APG-DJA Document 7 Filed 05/08/20 Page 1 of 1



 1                              UNITED STATES DISTRICT COURT

 2                                     DISTRICT OF NEVADA

 3 JEREMY WILLIAMS,                                         Case No.: 2:19-cv-01490-APG-DJA

 4          Plaintiff                                        Order Accepting Report and
                                                         Recommendation and Dismissing Case
 5 v.
                                                                        [ECF No. 6]
 6 PATRICIA HAN, et al.,

 7          Defendants

 8         On April 17, 2020, Magistrate Judge Albregts recommended that I dismiss this case

 9 without prejudice because plaintiff Jeremy Williams did not file an amended complaint as

10 ordered. ECF No. 6. Williams did not file an objection. Thus, I am not obligated to conduct a de

11 novo review of the report and recommendation. 28 U.S.C. § 636(b)(1) (requiring district courts

12 to “make a de novo determination of those portions of the report or specified proposed findings

13 to which objection is made”); United States v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003)

14 (en banc) (“the district judge must review the magistrate judge’s findings and recommendations

15 de novo if objection is made, but not otherwise” (emphasis in original)).

16         I THEREFORE ORDER that Magistrate Judge Albregts’ report and recommendation

17 (ECF No. 6) is accepted and plaintiff Jeremy Williams’ complaint (ECF No. 5) is dismissed

18 without prejudice. The clerk of court is instructed to close this case.

19         DATED this 8th day of May, 2020.

20
                                                         ANDREW P. GORDON
21                                                       UNITED STATES DISTRICT JUDGE

22

23
